
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21



BOISE CASCADE CORPORATION

1995 SPLIT-DOLLAR LIFE INSURANCE PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
Split-Dollar Life Insurance Plan (the "Plan") is to provide executive officers
who participate in the Plan with an insured death benefit during employment and
after retirement. Executive officers who become Participants may purchase a life
insurance policy from a designated insurance carrier. Payment of policy premiums
will be shared by Boise Cascade Corporation ("the Company"), as described
herein. Executives who participate in the Plan shall execute a Split-Dollar
Agreement, substantially in the form attached hereto as Exhibit A, prior to
becoming eligible for any benefits under this Plan.

        The Committee shall designate executive officers eligible to participate
in the Plan.

        2.     Definitions.

        2.1   "Annual Premium" means the amount of consideration determined by
the Insurance Carrier for the cost of coverage provided by the Plan. The Annual
Premium shall have the following two components: (a) The basic Annual Premium
shall be the amount of the Annual Premium for standard risk life insurance
coverage determined by the Insurance Carrier's published rate schedule; and
(b) the extra premium shall be the amount of the Annual Premium, if any,
required for a life insurance risk determined by the Insurance Carrier to be
substandard.

        2.2   "Assignment or Collateral Assignment" means an agreement to be
signed by each Participant, substantially in the form attached hereto as
Exhibit B, whereby the Participant, as owner of the Insurance Policy, agrees to
set over certain Insurance Policy rights to the Company as collateral security
for the Company's Corporate Capital Interest under the Plan.

        2.3   "Base Salary" means the annual Base Salary in effect on the policy
anniversary date preceding the Participant's death if the Participant dies while
an active Employee of the Company.

        2.4   A "Change in Control" shall be deemed to have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.4(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the

1

--------------------------------------------------------------------------------




date hereof or whose appointment, election, or nomination for election was
previously so approved (the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.4(c)(i) shall not be deemed to be a Change in
Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.4(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.4(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section and Section 2.17, "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act").

        For purposes of this section and Section 2.17, "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that "Person" shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the

2

--------------------------------------------------------------------------------




stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.5   "Code" means the Internal Revenue Code of 1986, as amended.

        2.6   "Committee" means the Executive Compensation Committee of the
Company's Board of Directors or any successor to the Committee.

        2.7   "Corporate Capital Interest" means accumulative amounts paid by
the Company for an Insurance Policy Annual Premium as set forth in Section 6.1.
The Corporate Capital Interest shall be reduced by policy loans, if any
(including interest thereon), made by the Company.

        2.8   "Deferred Compensation and Benefits Trust" means the irrevocable
trust (the "DCB Trust") established by the Company with an independent trustee
for the benefit of persons entitled to receive payments or benefits hereunder,
the assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.9   "Effective Date" means April 1, 1995.

        2.10 "Employee" means an individual who receives a Base Salary for
personal services rendered to the Company.

        2.11 "Final Salary" means the Participant's annual Base Salary on his or
her Retirement date.

        2.12 "Insurance Carrier" means the life insurance company or companies
selected to issue policies under or pursuant to the Plan.

        2.13 "Insurance Policy" means any individually purchased Insurance
Policy, together with additional policy benefits and riders, if any, issued by
the Insurance Carrier pursuant to the Plan. Unless required otherwise by the
Plan, Insurance Policy terms used herein shall have the same meaning as in the
Insurance Policy. In amplification but not in limitation of the foregoing, such
Insurance Policy terms as "policy year," "dividend," and "policy loan" shall
have the same meaning for purposes of this Plan as for purposes of the Insurance
Policy.

        2.14 "Participant" means an executive officer of the Company who is
designated by the Committee as eligible to participate in the Plan and who has
met all the applicable eligibility requirements under the Plan.

        2.15 "Pension Plan" means the Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.16 "Plan Administrator" means the Committee. The Committee may
delegate day-to-day administrative functions to the Company's management.

        2.17 "Potential Change in Control" shall be deemed to have occurred if
(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company; (b) the Company or any
Person publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control of the Company;
(c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 9.5% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities,

3

--------------------------------------------------------------------------------




provided that securities acquired directly from the Company shall not be
included unless the Person acquires additional securities which, when added to
the securities acquired directly from the Company, exceed 9.5% of the Company's
then outstanding shares of common stock or the combined voting power of the
Company's then outstanding securities; or (d) the Board adopts a resolution to
the effect that a Potential Change in Control has occurred.

        2.18 "Retirement" means the termination of employment of a Participant,
for reasons other than death or total disability (as defined in the Pension
Plan), at any time after the Participant has attained age 55 with 10 or more
years of service (as defined in the Pension Plan), and 5 years of service as an
executive officer of the Company.

        2.19 "Trustee's Payment Schedule" means the schedule of Insurance Policy
premiums payable by the trustee of the Deferred Compensation and Benefits Trust
after a Change in Control as specified on the form attached hereto.

        3.     Administration and Interpretation of the Plan.

        3.1   Plan Administrator. The Committee shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Claims for benefits under the Plan and appeals
of claim denials shall be in accordance with Section 9. Any interpretation by
the Committee shall be final and binding on the Participants.

        3.2   Insurance Carrier. The Insurance Carrier shall be responsible for
all matters relating to any Insurance Policy. Not in limitation, but in
amplification of the foregoing, the Insurance Carrier shall decide whether it
will issue an Insurance Policy on the life of a Participant who has otherwise
met all of the Plan's eligibility requirements.

        4.     Eligibility.

        4.1.  Eligibility to Participate. In order to become a Participant in
the Plan, an individual must meet all of the following requirements:

        (a)   Be an executive officer of the Company, identified by the
Committee as eligible to participate in the Plan;

        (b)   Complete an application for insurance in the manner set by the
Insurance Carrier;

        (c)   Meet the insurability requirements of the Insurance Carrier; and

        (d)   Sign all documents, including the Split-Dollar Agreement and
Assignment, necessary or appropriate in the judgment of the Committee or
Insurance Carrier, to carry out the intent of the Plan.

        4.2.  Alternate Owners. The Plan permits an alternate person or entity
to be the owner of the Insurance Policy. The alternate owner must sign all
documents, including the Split-Dollar Agreement and the Assignment, necessary or
appropriate in the judgment of the Committee or Insurance Carrier, to carry out
the intent of the Plan. The Participant shall still be the Insured and

4

--------------------------------------------------------------------------------

all the provisions of the Plan shall continue as if the Participant were the
owner of the Insurance Policy.

        5.     Benefits.

        5.1   Death During Employment. If a Participant's death occurs while
employed by the Company, the Participant's beneficiary shall receive a death
benefit equal to 2 times Base Salary.

        5.2   Post-Retirement Death Benefit. A death benefit equal to 1 times
Final Salary shall be payable on behalf of a Participant whose death occurs
subsequent to Participant's Retirement.

        5.3   Timing of Purchase of Insurance. The right of a Participant to
purchase an Insurance Policy under the Plan is granted only upon the initial
adoption of the Plan or, for an Employee who meets the eligibility requirements
under the Plan after adoption of the Plan, the date of initial eligibility of
the Employee under the Plan. The face amount of the Insurance Policy shall be
rounded up to the nearest multiple of $1,000, where necessary. Since
participation under the Plan involves the purchase of an Insurance Policy which
is subject to the Employee's insurability, the Company does not guarantee that
each otherwise eligible Employee will be able to acquire an Insurance Policy
pursuant to this Plan.

        5.4   Amount of Death Benefit. The death benefit shall be paid from the
Insurance Policy. The amount of the death benefit payable to the Participant's
beneficiary shall be subject to the Assignment. In the event that the death
benefit from the Insurance Policy exceeds the sum of the Company's Corporate
Capital Interest and the Participant's death benefit under Sections 5.1 or 5.2,
the excess death proceeds shall be paid to the Participant's beneficiary.
Participants shall not be eligible for any death benefit under the Boise Cascade
Group Life Insurance Plan.

        5.5   Beneficiary Designation. The death benefit is payable to the
beneficiary or beneficiaries designated by the owner of the Insurance Policy. If
no such beneficiary is designated, the beneficiary shall be the person or
persons entitled to the death benefit under the terms of the Insurance Policy or
applicable state law, whichever governs.

        5.6   Payment of Death Benefit. The death benefits shall be paid upon
the submission to the Insurance Carrier of the appropriate proof of death and a
claim for benefits.

        6.     Contributions and Funding.

        6.1   The responsibility for the payment of the premiums shall be
allocated as follows:

        (a)   Responsibility of Participant.

        (1)   The "value of the economic benefit" to the Participant as
determined by multiplying the amount of life insurance protection to which the
Participant is entitled by the lower of the government's 1-year term ("PS-58")
rates or the Insurance Carrier's currently published term rates. This amount
shall be paid by the Company on behalf of the Participant and treated as taxable
compensation to the Participant.

        (2)   Any extra premium which is in excess of 40% of the Basic Annual
Premium.

        (b)   Responsibility of Company.

        (1)   The difference between the basic Annual Premium and that portion
for which the Participant is responsible pursuant to Subsection 6.1(a)(1).

        (2)   Any extra premium in an amount up to 40% of the basic Annual
Premium.

        The Company shall, at its option, have the authority to borrow against
the Insurance Policy up to an amount not to exceed the Corporate Capital
Interest. All interest payments as a result of such borrowing shall be the
responsibility of the Company.

5

--------------------------------------------------------------------------------

        6.2   Immediately upon a Potential Change in Control or upon a Change in
Control, the Company shall repay Insurance Policy loans, if any, and shall not
make any policy loans, as otherwise provided for in Subsection 6.1(b)(2), within
a 1-year period after a Potential Change in Control, or at any time after a
Change in Control, except upon the date specified in Section 6.3.

        6.3   Termination of Company Funding. Notwithstanding any other
provisions in this Plan, and except in the event of or after a Change in
Control, the Company shall terminate its participation in the funding of the
Insurance Policy on the first of the following events:

        (a)   The later of (i) the date of the Participant's Retirement or
(ii) the date 15 Annual Premiums have been paid by the Company;

        (b)   The death of a Participant; or

        (c)   The termination of employment of a Participant other than by death
or Retirement.

        In the event of a termination described in (a) above, the Company will
recover its Corporate Capital Interest by Insurance Policy withdrawal and
release its interest in the Insurance Policy. Any such policy loan shall become
the sole obligation of the Participant as owner of the Policy. The actual death
benefit provided by the Insurance Policy may be greater than or less than the
death benefit, described in Section 5, based on the investment performance of
the Insurance Policy. In the event the Insurance Policy does not ultimately
provide the prescribed death benefit, it is not the intention of the Company to
make up any death benefit shortfall.

        In the event of a termination described in (b), the Company shall
recover its Corporate Capital Interest out of the death proceeds of the
Insurance Policy, and the Participant's beneficiary will receive the balance of
the death proceeds. In the event that the Insurance Policy does not provide the
prescribed death benefit, it is not the intention of the Company to make up any
death benefit shortfall.

        In the event of a termination described in (c) above, the Participant
may recover or purchase all or any portion of the Company's Corporate Capital
Interest in the Insurance Policy pursuant to terms established by the Plan
Administrator. Any amount purchased shall result in the Company's recovery of
its Corporate Capital Interest equal to the amount purchased. Any portions of
the Insurance Policy not purchased by the Participant shall be treated in a
manner deemed appropriate by the Plan Administrator, solely in the Plan
Administrator's discretion. The provisions of Subsection 6.3(c) shall be subject
to any applicable severance agreement between the Company and the Participant.

        6.4   Company Release and Reassignment. Upon any termination of Company
funding, the Company will release Insurance Policy rights granted to it by the
Assignment. Thereafter, the Company shall have no involvement whatsoever,
directly or indirectly, in the Insurance Policy. From such date, the Participant
shall be solely responsible for the payment of any future premiums.

        7.     Disqualification and Reduction, Loss, Forfeiture, or Denial of
Benefits. The benefits to be provided under this Plan will not be available to
an Employee upon any of the following events:

        (a)   Except in the event of a Change in Control, the Company may, at
any time, amend or terminate the Plan, provided that the Company may not reduce
or modify the level of benefits provided to the Participant prior to the
amendment or termination without prior consent of the Participant;

        (b)   In the event the Plan is terminated, whether as to all
Participants or as to an individual Participant, a Participant shall be able to
preserve and continue the Insurance Policy on his or her

6

--------------------------------------------------------------------------------




life by paying the Company its Corporate Capital Interest. Thereafter, the
Participant will be responsible for all future premiums, and the Company shall
have no involvement whatsoever, directly or indirectly, in the Insurance Policy;

        (c)   After any termination of Company funding, policy benefits may be
reduced or terminated with respect to a Participant if not properly funded by
the Participant; or

        (d)   The amount of a Participant's death benefits may vary each year.
Not in limitation, but in amplification of the foregoing, the Insurance
Carrier's policy interest crediting rate and the amount of the Corporate Capital
Interest may vary the death benefits.

        8.     Deferred Compensation and Benefits Trust. Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

        8.1   Trustee's Rights and Obligation. In the event of a Change in
Control, the trustee for the DCB Trust shall at all times thereafter be
obligated for amounts payable in accordance with the trustee's Payment Schedule,
to the extent the DCB Trust is funded pursuant to Section 8. The Company shall
notify the Insurance Carrier of a Change in Control.

        8.2   Plan Funding. In the event of a Change in Control, the Company
shall be required to participate in the funding of each Insurance Policy until
the first of the events described in Subsections 6.3(a) or 6.3(b) occurs.

        8.3   Termination of Funding. In the event of and after a Change in
Control, the trustee shall be required to continue the funding of the Insurance
Policy until the later of (a) the applicable date specified in Subsections
6.3(a) or 6.3(b), whichever is earlier, or (b) the date specified in any
severance agreement between the Company and the Participant.

        8.4   Amendment and Termination. In the event of and after a Change in
Control, the Plan may not be amended or terminated and a Participant shall have
the right to rely on the continuation of the Funding of an Insurance Policy as
provided in Section 8.

        9.     Claim Procedure. All death benefits provided under the Plan are
to be paid from the Insurance Policies. The Company has adopted the claim
procedure established by the Insurance Carrier as a claim procedure for the
Plan. The beneficiary of the policy proceeds must file a claim for benefits with
the Insurance Carrier in whatever form the Insurance Carrier may reasonably
require. If the Insurance Carrier denies the claim, the beneficiary who wants to
have that denial reviewed will have to follow the Insurance Carrier's
claims-review procedure. The Company shall have no liability in the event an
Insurance Carrier denies a beneficiary's claim for benefits.

        10.   Miscellaneous.

        10.1 Employment Not Guaranteed by Plan. This Plan is not intended to and
does not create a contract of employment in any manner. Employment with the
Company is at will, which means that either the employee or the Company may end
the employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

7

--------------------------------------------------------------------------------

        10.2 Taxes. The Company shall deduct from each Participant's
compensation all applicable federal or state taxes that may be required by law
to be withheld resulting from the Company's funding of the Insurance Policy
under the Plan.

        10.3 Governing Law, Jurisdiction, and Venue. The Plan shall be construed
according to the laws of the state of Idaho to the extent not preempted by
federal law. In the event legal action is brought to enforce or interpret the
Plan, such legal action may be brought only in federal district court for the
District of Idaho in Ada County, Idaho.

        10.4 Form of Communication. Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        10.5 Amendment and Termination. Except after a Change in Control, the
Committee may, at any time, amend or terminate the Plan. At any date of
termination of the Plan not preceded by a Change in Control, a Participant shall
be entitled to preserve and continue the Insurance Policy in accordance with
Subsection 6.3(c).

        10.6 Agent for Service of Process. The Company's General Counsel is
designated as the agent to receive service of legal process on behalf of the
Plan.

        11.   Statement of ERISA Rights. Each Participant in the Plan is
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all Participants shall be
entitled to:

        (a)   Examine, without charge, all Plan documents at the Company's
headquarters in Boise, Idaho.

        (b)   Obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. The Plan Administrator may make
a reasonable charge for the copies.

        (c)   File suit in a federal court if any materials requested are not
received within 30 days of the Participant's request unless the materials were
not sent because of matters beyond the control of the Plan Administrator. The
court may require the Plan Administrator to pay up to $100 for each day's delay
until the materials are received.

        In addition to creating rights for Participants, ERISA imposes
obligations upon the persons who are responsible for the operation of the Plan.
As "fiduciaries," these persons must act solely in the interest of the
Participants, and they must exercise prudence in the performance of their Plan
duties. Fiduciaries who violate ERISA may be removed and required to make good
any losses they have caused the Plan. The Company may not fire, discriminate
against, or prevent a Participant from obtaining a welfare benefit or exercising
his or her rights under ERISA. If a Participant is improperly denied a welfare
benefit in full or in part, he or she has a right to file suit in a federal or
state court. If Plan fiduciaries are misusing the Plan's money, a Participant
has a right to file suit in a federal court or request assistance from the U.S.
Department of Labor. If a Participant is successful in the lawsuit, the court
may, if it so decides, require the other party to pay his or her legal costs,
including attorneys' fees.

        If a Participant has any questions about the foregoing, or his or her
rights under ERISA, the Participant should contact the Plan Administrator or the
nearest area office of the U.S. Labor-Management Service Administration,
Department of Labor.

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21



BOISE CASCADE CORPORATION 1995 SPLIT-DOLLAR LIFE INSURANCE PLAN (As Amended
Through September 26, 2003)
